DETAILED ACTION
Claim(s) 1-29 are presented for examination.
Claims 1, 4, 5, 10, 13, 18, 24, 25 and 28 are amended.
Claim(s) 2, 3, 6-9, 11, 12, 14-17 and 19-23 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Applicant’s amendment of claims 4, 5, 13 and 25 to overcome an objection under minor informalities is being considered. The objection is withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24th, 2020 was filed after the mailing date of the Non-Final Office action on November 24th, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, (see remarks pages 8-12 of 13) filed February 24th, 2021 with respect to rejection of claim(s) 28 and 29 under 35 U.S.C. § 102 have been fully considered but they are not persuasive for reasons set forth below. 

1)	Regarding Claim 28, the applicant argued that, “Each of independent claims 10, 18 and 28 recite features not same but similar to claim 1 and are thus patentable for at least the similar reasons to claim 1. The remaining claims depend from either claims 1, 10, 18 and 28 and are patentable for at least the same reasons as their corresponding base claim” [Remarks, page 12 of 13].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Although claim 28 recites similar features to claims 10 and 18, Applicant’s proposed amendments for claim 28 are purely superficial and fail to provide similar language as recited in amended claims 10 and 18. Therefore, the rejection under 35 U.S.C. § 102 is maintained. 	

Applicant’s arguments, (see remarks pages 8-12 of 13) filed February 24th, 2021 with respect to rejection of claim(s) 1, 4, 5, 10, 13, 18 and 24-27 under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 

Claim Rejections - 35 U.S.C § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28 and 29 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Abraham et al. (US 2016/0127020 A1; also see provisional app. # 62/074,538) hereinafter “Abraham”; provisional ‘538.

Regarding Claim 28,
	Abraham discloses an apparatus applied for a radio access network device [see fig. 2, pg. 5, ¶48 lines 1-8, an access point (AP) “110”; also see provisional ‘538, fig. 2, pgs. 14-15, ¶45 lines 1-6, an access point (AP) “110”], wherein the apparatus [see fig. 2, pg. 5, ¶48 lines 1-8, the access point (AP) “110”; also see provisional ‘538, fig. 2, pgs. 14-15, ¶45 lines 1-6, the access point (AP) “110”] comprises: 
	a non-transitory computer-readable memory stores computer-executable instructions [see fig. 3, pg. 6, ¶56 lines 1-12, a memory “306”, providing instructions; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, a memory “306” storing instructions]; and 
	at least one processor in communication with the non-transitory computer-readable memory [see fig. 3, pg. 6, ¶56 lines 1-12, a processor “304” performing logical and arithmetic operations based on program instructions stored within the memory “306”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, a processor “304” performing logical and arithmetic operations based on program instructions stored within the memory “306”], wherein when the computer-executable instructions executed by the at least one processor [see fig. 3, pg. 6, ¶56 lines 1-12, the instructions in the memory “306” when executed by the processor “304”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, the instructions in the memory “306” when executed by the processor “304”], causes the apparatus to carry out a method [see fig. 3, pg. 6, ¶56 lines 1-12, permit the wireless device “302” to implement methods; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, permit the wireless device “302” to implement methods] comprising: 
	broadcasting an available uplink time-frequency resource to user equipment (UE) [see fig. 4, pg. 7, ¶65 lines 7-11, transmit block acknowledgments (BAs) “470”; also see provisional ‘538, pg. 19, ¶62 lines 5-7, the block acknowledgments (BAs) “470” are transmitted by the access point (AP) “110” to user terminals]; 
[see fig. 1, pg. 6, ¶51 lines 1-10, receive; also see provisional ‘538, fig. 2, pg. 16, ¶49 lines 1-3, receive], from the UE [see fig. 1, pg. 6, ¶51 lines 1-10, from user terminals; also see provisional ‘538, fig. 2, pg. 16, ¶49 lines 1-3, from user terminals] on the available uplink time-frequency resource [see fig(s). 4 & 7: Step “725”, pg. 9, ¶83 lines 1-7, corresponding to block acknowledgments (BAs) “470”; also see provisional ‘538, fig. 7: Step “725”, pg. 24, ¶79 lines 1-6, corresponding to block acknowledgments (BAs) “470”], a physical-layer-protocol-data-unit that carries a data packet [see fig. 7: Step “720”, pg. 7, ¶65 lines 1-11; pg. 9, ¶77 lines 1-19, upon receiving the UL-MU-MIMO transmission “410” containing physical layer convergence protocol (PLCP) protocol data units (PPDUs), an aggregated media access control protocol data unit (A-MPDU) including at least a first and a second MPDU; also see provisional ‘538, fig. 7: Step “720”, pg. 24, ¶76 lines 1-5, upon receiving the UL-MU-MIMO transmission “410” containing physical layer convergence protocol (PLCP) protocol data units (PPDUs), an aggregated media access control protocol data unit (A-MPDU) including at least a first and a second MPDU], wherein the data packet comprises an identifier indicating the data packet is an uplink control message [see fig. 7: Step “720”, pg. 9, ¶77 lines 1-19, the first MPDU acknowledges reception of the first message via particular values in a frame control field indicating that the first MPDU is an acknowledgment or block acknowledgment; also see provisional ‘538, fig. 7: Step “720”, pg. 23, ¶74 lines 1-11, the first MPDU acknowledges reception of the first message via particular values in a frame control field indicating that the first MPDU is an acknowledgment or block acknowledgment]; and
	transmitting [see fig. 1, pg. 6, ¶52 lines 16-18, transmit; also see provisional ‘538, fig. 2, pg. 16, ¶49 lines 11-12, transmit], reception acknowledgement information [see fig. 8: Step “810”, pg. 10, ¶89 lines 1-10, an aggregated media access control protocol data unit (A-MPDU) from the second device (i.e. the access point); also see provisional ‘538, fig. 8: Step “810”, pg. 26, ¶84 lines 1-5, an aggregated media access control protocol data unit (A-MPDU) from the transmission opportunity owner device] to the UE [see fig. 1, pg. 6, ¶52 lines 16-18, to user terminals; also see provisional ‘538, fig. 2, pg. 16, ¶49 lines 11-12, to user terminals], wherein the reception acknowledgement information carries all or some data content of the physical-layer-protocol-data- unit [see fig(s) 4 & 8: Step “810”, pg. 10, ¶89 lines 1-10, the A-MPDU includes the block acknowledgments “470” and transferring data comprising the A-MPDU from the receiver “312” to the memory “306” via the processor “304”; also see provisional ‘538, fig. 8: Step “810”, pg. 26, ¶84 lines 1-5, the A-MPDU corresponds to the block acknowledgments “470”], the reception acknowledgement information [see fig(s). 4 & 8: Step “810”, pg. 10, ¶89 lines 1-10, the A-MPDU including the block acknowledgments “470”; also see provisional ‘538, fig. 8: Step “810”, pg. 26, ¶84 lines 1-5, the A-MPDU] is used for determining whether the apparatus has successfully received the physical-layer-protocol-data-unit [see fig. 8: Step “820”, pg. 11, ¶95 lines 1-24, is used to determine whether the message transmitted is acknowledged by the A-MPDU; also see provisional ‘538, fig. 8: Step “820”, pg. 28, ¶89 lines 1-6, is decoded to determine whether the message transmitted is acknowledged by one of the MPDUs].

Regarding Claim 29,
	Abraham discloses the apparatus according to claim 28 [see fig. 2, pg. 5, ¶48 lines 1-8, the access point (AP) “110”; also see provisional ‘538, fig. 2, pgs. 14-15, ¶45 lines 1-6, the access point (AP) “110”], wherein when the computer-executable instructions executed by the at least one processor [see fig. 3, pg. 6, ¶56 lines 1-12, the instructions in the memory “306” when executed by the processor “304”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, the instructions in the memory “306” when executed by the processor “304”], causes the apparatus to carry out a method [see fig. 3, pg. 6, ¶56 lines 1-12, permit the wireless device “302” to implement methods; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, permit the wireless device “302” to implement methods] comprising: 
[see fig. 8: Step “820”, pg. 11, ¶95 lines 1-24, when determining whether the message transmitted is acknowledged by the A-MPDU; also see provisional ‘538, fig. 8: Step “820”, pg. 28, ¶89 lines 1-6, is decoded to determine whether the message transmitted is acknowledged by one of the MPDUs], the current transmission ends [see fig. 8: Step “820”, pg. 11, ¶95 lines 1-24, the first device removes the message itself (or data defining the message) from an internal retransmission queue; also see provisional ‘538, fig. 8: Step “820”, pg. 28, ¶89 lines 6-8, the first device may for example, remove the message itself (or data defining the message) from an internal retransmission queue]. 


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 18, 24, 26 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over “Abraham”; provisional ‘538 in view of Ashraf et al. (US 2016/0219593 A1) hereinafter “Ashraf”.

Regarding Claims 1 and 10,
	Abraham discloses an apparatus applied for a mobile device [see fig. 3, pg. 6, ¶56 lines 1-12, a wireless device or terminal “302”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, a wireless device or terminal “302”], wherein the apparatus [see fig. 3, pg. 6, ¶56 lines 1-12, the wireless device “302”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, the wireless device or terminal “302”] comprises: 
	a non-transitory computer-readable memory stores computer-executable instructions [see fig. 3, pg. 6, ¶56 lines 1-12, a memory “306”, providing instructions; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, a memory “306” storing insructions]; and 
	at least one processor in communication with the non-transitory computer-readable memory [see fig. 3, pg. 6, ¶56 lines 1-12, a processor “304” performing logical and arithmetic operations based on program instructions stored within the memory “306”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, a processor “304” performing logical and arithmetic operations based on program instructions stored within the memory “306”], [see fig. 3, pg. 6, ¶56 lines 1-12, the instructions in the memory “306” when executed by the processor “304”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, the instructions in the memory “306” when executed by the processor “304”], causes the apparatus to carry out a method [see fig. 3, pg. 6, ¶56 lines 1-12, permit the wireless device “302” to implement methods; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, permit the wireless device “302” to implement methods] comprising: 
	generating [see fig. 7: Step “720”, pg. 9, ¶77 lines 1-19, generate; also see provisional ‘538, fig. 7: Step “720”, pg. 24, ¶76 lines 1-5, generate], a physical-layer-protocol-data-unit that carries a data packet [see fig. 7: Step “720”, pg. 7, ¶65 lines 1-11; pg. 9, ¶77 lines 1-19, for the UL-MU-MIMO transmission “410” containing physical layer convergence protocol (PLCP) protocol data units (PPDUs), an aggregated media access control protocol data unit (A-MPDU) including at least a first and a second MPDU; also see provisional ‘538, fig. 7: Step “720”, pg. 24, ¶76 lines 1-5, upon receiving the UL-MU-MIMO transmission “410” containing physical layer convergence protocol (PLCP) protocol data units (PPDUs), an aggregated media access control protocol data unit (A-MPDU) including at least a first and a second MPDU], wherein the data packet comprises an identifier indicating the data packet is an uplink control message [see fig. 7: Step “720”, pg. 9, ¶77 lines 1-19, the first MPDU acknowledges reception of the first message via particular values in a frame control field indicating that the first MPDU is an acknowledgment or block acknowledgment; also see provisional ‘538, fig. 7: Step “720”, pg. 23, ¶74 lines 1-11, the first MPDU acknowledges reception of the first message via particular values in a frame control field indicating that the first MPDU is an acknowledgment or block acknowledgment]; 
	sending the physical-layer-protocol-data-unit [see fig. 7: Step “725”, pg. 7, ¶65 lines 1-11; pg. 9, ¶82 lines 1-6, transmit the A-MPDU generated on a wireless network; also see provisional ‘538, fig. 7: Step “725”; pg. 24, ¶79 lines 1-6, the UL-MU-MIMO transmission “410” containing physical layer convergence protocol (PLCP) protocol data units (PPDUs), transmit the A-MPDU generated on a wireless network] to a radio access network device [see fig. 2, pg. 5, ¶48 lines 1-8, to an access point (AP) “110”; also see provisional ‘538, fig. 2, pgs. 14-15, ¶45 lines 1-6, to an access point (AP) “110”] on an available uplink time-frequency resource [see fig(s). 4 & 7: Step “725”, pg. 9, ¶83 lines 1-7, corresponding to block acknowledgments (BAs) “470”; also see provisional ‘538, fig. 7: Step “725”, pg. 24, ¶79 lines 1-6, corresponding to block acknowledgments (BAs) “470”]; and 
	receiving [see fig. 8: Step “810”, pg. 10, ¶89 lines 1-10, receive; also see provisional ‘538, fig. 8: Step “810”, pg. 26, ¶84 lines 1-5, receive], reception acknowledgement information sent by the radio access network device [see fig. 8: Step “810”, pg. 10, ¶89 lines 1-10, an aggregated media access control protocol data unit (A-MPDU) from the second device (i.e. an access point); also see provisional ‘538, fig. 8: Step “810”, pg. 26, ¶84 lines 1-5, an aggregated media access control protocol data unit (A-MPDU) from the transmission opportunity owner device], wherein the reception acknowledgement information carries all or some data content of the physical-layer-protocol-data-unit [see fig(s). 4 & 8: Step “810”, pg. 7, ¶65 lines 1-11; pg. 10, ¶89 lines 1-10, the A-MPDU includes the block acknowledgments “470” and transferring data comprising the A-MPDU from the receiver “312” to the memory “306” via the processor “304”; also see provisional ‘538, fig. 8: Step “810”, pg. 26, ¶84 lines 1-5, the A-MPDU corresponds to the block acknowledgments “470”], the reception acknowledgement information [see fig(s) 4 & 8: Step “810”, pg. 10, ¶89 lines 1-10, the A-MPDU including the block acknowledgments “470”; also see provisional ‘538, fig. 8: Step “810”, pg. 26, ¶84 lines 1-5, the A-MPDU] is used for determining whether the radio access network device has successfully received the physical-layer-protocol-data-unit [see fig. 8: Step “820”, pg. 11, ¶95 lines 1-24, is used to determine whether the message transmitted is acknowledged by the A-MPDU; also see provisional ‘538, fig. 8: Step “820”, pg. 28, ¶89 lines 1-6, is decoded to determine whether the message transmitted is acknowledged by one of the MPDUs].
obtaining, an available uplink time-frequency resource from broadcast information that is broadcasted by a radio access network device”; and sending the physical-layer-protocol-data-unit to the radio access network device on “the obtained” available uplink time-frequency resource.
	However Ashraf discloses obtaining [see fig(s). 2 & 16: Step “1603”, pg. 13, ¶147 lines 1-3, selecting], an available uplink time-frequency resource [see fig. 16: Step “1603”, pg. 13, ¶147 lines 1-3, a time-frequency resource block “215”] from broadcast information that is broadcasted by a radio access network device [see fig(s). 1 & 2, pg. 10, ¶115 lines 1-8, via a broadcast transmission sent from an access node “102”]; and
	sending to the radio access network device on the obtained available uplink time-frequency resource [see fig(s). 1 & 7: Step “706” & 16: Step “1604”, pg. 10, ¶114 lines 1-9; pg. 13, ¶148 lines 1-6, sending a control message to the access node “102” indicating the selected time-frequency resource block of the radio resources].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to “obtaining, an available uplink time-frequency resource from broadcast information that is broadcasted by a radio access network device”; and sending the physical-layer-protocol-data-unit to the radio access network device on “the obtained” available uplink time-frequency resource” as taught Ashraf by in the system of Abraham to reduce a likelihood of collisions, radio resources on the channel reserved for certain classes of data [see Ashraf, pg. 5, ¶54 lines 1-5].

Regarding Claim 18,
	Abraham discloses a non-transitory computer readable medium [see fig. 3, pg. 6, ¶56 lines 1-12, a memory “306”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, a memory “306”], applied for a mobile device [see fig. 3, pg. 6, ¶56 lines 1-12, within a wireless device or terminal “302”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, a wireless device or terminal “302”], wherein the computer readable medium stores computer-executable instructions [see fig. 3, pg. 6, ¶56 lines 1-12, the memory “306”, providing instructions; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, a memory “306” storing instructions], when the computer-executable instructions executed by at least one processor [see fig. 3, pg. 6, ¶56 lines 1-12, the instructions in the memory “306” when executed by the processor “304”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, the instructions in the memory “306” when executed by the processor “304”], carry out a method [see fig. 3, pg. 6, ¶56 lines 1-12, permit the wireless device “302” to implement methods; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, permit the wireless device “302” to implement methods] comprising:
	generating [see fig. 7: Step “720”, pg. 9, ¶77 lines 1-19, generate; also see provisional ‘538, fig. 7: Step “720”, pg. 24, ¶76 lines 1-5, generate], a physical-layer-protocol-data-unit that carries a data packet [see fig. 7: Step “720”, pg. 7, ¶65 lines 1-11; pg. 9, ¶77 lines 1-19, for the UL-MU-MIMO transmission “410” containing physical layer convergence protocol (PLCP) protocol data units (PPDUs), an aggregated media access control protocol data unit (A-MPDU) including at least a first and a second MPDU; also see provisional ‘538, fig. 7: Step “720”, pg. 24, ¶76 lines 1-5, an aggregated media access control protocol data unit (A-MPDU) including at least a first and a second MPDU], wherein the data packet comprises an identifier indicating the data packet is an uplink control message [see fig. 7: Step “720”, pg. 9, ¶77 lines 1-19, the first MPDU acknowledges reception of the first message via particular values in a frame control field indicating that the first MPDU is an acknowledgment or block acknowledgment; also see provisional ‘538, fig. 7: Step “720”, pg. 23, ¶74 lines 1-11, the first MPDU acknowledges reception of the first message via particular values in a frame control field indicating that the first MPDU is an acknowledgment or block acknowledgment]; 
[see fig. 7: Step “725”, pg. 7, ¶65 lines 1-11; pg. 9, ¶82 lines 1-6, the UL-MU-MIMO transmission “410” containing physical layer convergence protocol (PLCP) protocol data units (PPDUs), transmit the A-MPDU generated on a wireless network; also see provisional ‘538, fig. 7: Step “725”, pg. 24, ¶79 lines 1-6, transmit the A-MPDU generated on a wireless network] to a radio access network device [see fig. 2, pg. 5, ¶48 lines 1-8, to an access point (AP) “110”; also see provisional ‘538, fig. 2, pgs. 14-15, ¶45 lines 1-6, to an access point (AP) “110”] on an available uplink time-frequency resource [see fig(s) 4 & 7: Step “725”, pg. 9, ¶83 lines 1-7, corresponding to block acknowledgments (BAs) “470”; also see provisional ‘538, fig. 7: Step “725”, pg. 24, ¶79 lines 1-6, corresponding to block acknowledgments (BAs) “470”]; and 
	receiving [see fig. 8: Step “810”, pg. 10, ¶89 lines 1-10, receive; also see provisional ‘538, fig. 8: Step “810”, pg. 26, ¶84 lines 1-5, receive], reception acknowledgement information sent by the radio access network device [see fig. 8: Step “810”, pg. 10, ¶89 lines 1-10, an aggregated media access control protocol data unit (A-MPDU) from the second device (i.e. an access point); also see provisional ‘538, fig. 8: Step “810”, pg. 26, ¶84 lines 1-5, an aggregated media access control protocol data unit (A-MPDU) from the transmission opportunity owner device], wherein the reception acknowledgement information carries all or some data content of the physical-layer-protocol-data-unit [see fig(s). 4 & 8: Step “810”, pg. 10, ¶89 lines 1-10, the A-MPDU includes the block acknowledgments “470” and transferring data comprising the A-MPDU from the receiver “312” to the memory “306” via the processor “304”; also see provisional ‘538, fig. 8: Step “810”, pg. 26, ¶84 lines 1-5, the A-MPDU corresponds to the block acknowledgments “470”], the reception acknowledgement information [see fig(s). 4 & 8: Step “810”, pg. 10, ¶89 lines 1-10, the A-MPDU including the block acknowledgments “470”; also see provisional ‘538, fig. 8: Step “810”, pg. 26, ¶84 lines 1-5, the A-MPDU] is used for determining whether the radio access network device has successfully received the physical-layer- protocol-data-unit [see fig. 8: Step “820”, pg. 7, ¶65 lines 1-11; pg. 11, ¶95 lines 1-24, is used to determine whether the message transmitted is acknowledged by the A-MPDU; also see provisional ‘538, fig. 8: Step “820”, pg. 28, ¶89 lines 1-6, is decoded to determine whether the message transmitted is acknowledged by one of the MPDUs decoded].
	Abraham does not explicitly teach “obtaining, an available uplink time-frequency resource from broadcast information that is broadcasted by a radio access network device”; and sending the physical-layer-protocol-data-unit to the radio access network device on “the obtained” available uplink time-frequency resource.
	However Ashraf discloses obtaining [see fig(s). 2 & 16: Step “1603”, pg. 13, ¶147 lines 1-3, selecting], an available uplink time-frequency resource [see fig. 16: Step “1603”, pg. 13, ¶147 lines 1-3, a time-frequency resource block “215”] from broadcast information that is broadcasted by a radio access network device [see fig(s). 1 & 2, pg. 10, ¶115 lines 1-8, via a broadcast transmission sent from an access node “102”]; and
	sending to the radio access network device on the obtained available uplink time-frequency resource [see fig(s). 1 & 7: Step “706” & 16: Step “1604”, pg. 10, ¶114 lines 1-9; pg. 13, ¶148 lines 1-6, sending a control message to the access node “102” indicating the selected time-frequency resource block of the radio resources].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to “obtaining, an available uplink time-frequency resource from broadcast information that is broadcasted by a radio access network device”; and sending the physical-layer-protocol-data-unit to the radio access network device on “the obtained” available uplink time-frequency resource” as taught Ashraf by in the system of Abraham to reduce a likelihood of collisions, radio resources on the channel reserved for certain classes of data [see Ashraf, pg. 5, ¶54 lines 1-5].

Regarding Claims 24 and 27,
	The combined system of Abraham and Ashraf discloses the apparatus according to claim 10 [see fig. 3, pg. 6, ¶56 lines 1-12, a wireless device or terminal “302”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, a wireless device or terminal “302”].
	Abraham further discloses wherein when the computer-executable instructions executed by the at least one processor [see fig. 3, pg. 6, ¶56 lines 1-12, the instructions in the memory “306” when executed by the processor “304”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, the instructions in the memory “306” when executed by the processor “304”], causes the apparatus to carry out a method [see fig. 3, pg. 6, ¶56 lines 1-12, permit the wireless device “302” to implement methods; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, permit the wireless device “302” to implement methods] comprising: 	
	when it is determined that the radio access network device has successfully received the physical-layer-protocol-data-unit [see fig. 8: Step “820”, pg. 11, ¶95 lines 1-24, when determining whether the message transmitted is acknowledged by the A-MPDU; also see provisional ‘538, fig. 8: Step “820”, pg. 28, ¶89 lines 1-6, is decoded to determine whether the message transmitted is acknowledged by one of the MPDUs], the current transmission ends [see fig. 8: Step “820”, pg. 11, ¶95 lines 1-24, the first device removes the message itself (or data defining the message) from an internal retransmission queue; also see provisional ‘538, fig. 8: Step “820”, pg. 28, ¶89 lines 6-8, the first device may for example, remove the message itself (or data defining the message) from an internal retransmission queue]. 

Regarding Claim 26,
	The combined system of Abraham and Ashraf discloses the non-transitory computer readable medium according to claim 18 [see fig. 3, pg. 6, ¶56 lines 1-12, the memory “306”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, a memory “306”].
[see fig. 3, pg. 6, ¶56 lines 1-12, the instructions in the memory “306” when executed by the processor “304”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, the instructions in the memory “306” when executed by the processor “304”], carry out a method [see fig. 3, pg. 6, ¶56 lines 1-12, permit the wireless device “302” to implement methods; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, permit the wireless device “302” to implement methods] comprising: 
	when it is determined that the radio access network device has successfully received the physical-layer-protocol-data-unit [see fig. 8: Step “820”, pg. 11, ¶95 lines 1-24, when determining whether the message transmitted is acknowledged by the A-MPDU; also see provisional ‘538, fig. 8: Step “820”, pg. 28, ¶89 lines 1-6, is decoded to determine whether the message transmitted is acknowledged by one of the MPDUs], the current transmission ends [see fig. 8: Step “820”, pg. 11, ¶95 lines 1-24, the first device removes the message itself (or data defining the message) from an internal retransmission queue; also see provisional ‘538, fig. 8: Step “820”, pg. 28, ¶89 lines 6-8, the first device may for example, remove the message itself (or data defining the message) from an internal retransmission queue]. 
	
Claims 4, 5, 13 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Abraham in view of Ashraf and in further view of Lee (US 2015/0049635 A1).

Regarding Claims 4 and 13,
	The combined system of Abraham and Ashraf discloses the apparatus according to claim 10 [see fig. 3, pg. 6, ¶56 lines 1-12, the wireless device “302”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, the wireless device or terminal “302”]. 
[see fig. 3, pg. 6, ¶56 lines 1-12, the instructions in the memory “306” when executed by the processor “304”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, the instructions in the memory “306” when executed by the processor “304”], causes the apparatus to carry out a method [see fig. 3, pg. 6, ¶56 lines 1-12, permit the wireless device “302” to implement methods; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, permit the wireless device “302” to implement methods] comprising: 
	wherein sending [see fig. 7: Step “725”, pg. 9, ¶82 lines 1-6, transmit; also see provisional ‘538, fig. 7: Step “725”, pg. 24, ¶79 lines 1-6, transmit], by the UE [see fig. 1, pg. 6, ¶51 lines 1-10, by user terminals; also see provisional ‘538, fig. 2, pg. 16, ¶49 lines 1-3, by user terminals], the physical-layer-protocol-data-unit [see fig. 7: Step “725”, pg. 9, ¶82 lines 1-6, the A-MPDU generated on a wireless network; also see provisional ‘538, fig. 7: Step “725”, pg. 24, ¶79 lines 1-6, the A-MPDU generated on a wireless network] to a radio access network device [see fig. 2, pg. 5, ¶48 lines 1-8, to an access point (AP) “110”; also see provisional ‘538, fig. 2, pgs. 14-15, ¶45 lines 1-6, to an access point (AP) “110”] on the obtained available uplink time-frequency resource [see fig(s). 4 & 7: Step “725”, pg. 9, ¶83 lines 1-7, corresponding to block acknowledgments (BAs) “470”; also see provisional ‘538, fig. 7: Step “725”, pg. 24, ¶79 lines 1-6, corresponding to block acknowledgments (BAs) “470”].
	Neither Abraham nor Ashraf explicitly teach “selecting, the uplink time-frequency resource according to a service type of the data packet, wherein service type correspond to the selected time-frequency resource; and sending the physical-layer-protocol-data-unit to the radio access network device at the selected uplink time-frequency resource”.	
	However, Lee teaches selecting [see fig. 5, pg. 4, ¶60 lines 5-9, selecting by a (UE)/(MS) “10”], the uplink time-frequency resource [see fig. 5, pg. 4, ¶60 lines 5-9, a preamble signature, a RACH time slot and a frequency band] on the uplink contention data channel [see fig. 5, pg. 4, ¶60 lines 5-9, over the selected time slot at the selected frequency] according [see fig. 5, pg. 4, ¶60 lines 5-9, among a set of signatures known by the eNB], wherein service type correspond to the selected time-frequency resource [see fig. 5, pg. 4, ¶60 lines 10-17, during a random access procedure, several UEs share the same RACH channel (i.e., PRACH) and they are distinguished by preamble signatures]; and 
	sending the physical-layer-protocol-data-unit to the radio access network element at the selected uplink time-frequency resource [see fig. 5, pg. 4, ¶60 lines 5-17, the UE generates a random access preamble (message 1, box 1) containing the chosen signature and transmits it to the eNB over the selected time slot at the selected frequency].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “selecting, a uplink time-frequency resource on the uplink contention data channel according to a service type of the data packet, wherein service type correspond to the selected time-frequency resource”; and “sending the physical-layer-protocol-data-unit to the radio access network element at the selected uplink time-frequency resource” as taught by Lee in the combined system of Abraham and Ashraf for providing an efficient discovery procedure [see Lee pg. 1, ¶13, lines 1-4].

Regarding Claim 5,
	The combined system of Abraham and Ashraf discloses the method according to claim 1 [see fig. 7, pg. 9, ¶77 lines 1-19, a method for wireless communication; also see provisional ‘538, fig. 7, pg. 24, ¶76 lines 1-5, the method for wireless communication].
	Abraham further discloses wherein sending [see fig. 7: Step “725”, pg. 9, ¶82 lines 1-6, transmitting; also see provisional ‘538, fig. 7: Step “725”, pg. 24, ¶79 lines 1-6, transmit], by the UE [see fig. 3, pg. 6, ¶56 lines 1-12, by the wireless device or terminal “302”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, by the wireless device or terminal “302”], the physical-layer-protocol-data-unit [see fig. 7: Step “725”, pg. 9, ¶82 lines 1-6, the A-MPDU; also see provisional ‘538, fig. 7: Step “725”, pg. 24, ¶79 lines 1-6, the A-MPDU] to the radio access network device [see fig. 2, pg. 5, ¶48 lines 1-8, to an access point (AP) “110”; also see provisional ‘538, fig. 2, pgs. 14-15, ¶45 lines 1-6, to an access point (AP) “110”] on the obtained available uplink time-frequency resource [see fig(s). 4 & 7: Step “725”, pg. 9, ¶83 lines 1-7, corresponding to block acknowledgments (BAs) “470”; also see provisional ‘538, fig. 7: Step “725”, pg. 24, ¶79 lines 1-6, corresponding to block acknowledgments (BAs) “470”]; according to a modulation and coding scheme of the data packet [see pg. 8, ¶67 lines 15-19, using modulation and coding schemes (MCSs) ; also see provisional ‘538, pg. 20, ¶64 lines 7-20, modulation and coding schemes (MCSs)], wherein the modulation and coding scheme [see pg. 8, ¶67 lines 15-19, the modulation and coding schemes (MCSs); also see provisional ‘538, pg. 20, ¶64 lines 7-20, modulation and coding schemes (MCSs)] corresponds to the time-frequency resource [see fig(s). 4 & 7: Step “725”, pg. 9, ¶83 lines 1-7, corresponding to block acknowledgments (BAs) “470”; also see provisional ‘538, fig. 7: Step “725”, pg. 24, ¶79 lines 1-6, corresponding to block acknowledgments (BAs) “470”].
	Neither Abraham nor Ashraf explicitly teach “an uplink contention data channel”; “selecting the uplink time-frequency resource on the uplink contention data channel”; and “sending the physical-layer-protocol-data-unit to the radio access network device at the selected uplink time-frequency resource”.
	However, Lee teaches an uplink contention data channel [see fig. 5, pg. 4, ¶60 lines 5-9, a time slot at a selected frequency];
	selecting the uplink time-frequency resource [see fig. 5, pg. 4, ¶60 lines 5-9, selecting by the (UE)/(MS) “10”, the preamble signature, a RACH time slot and a frequency band] on the uplink contention data channel [see fig. 5, pg. 4, ¶60 lines 5-9, over the selected time slot at the selected frequency];
	sending the physical-layer-protocol-data-unit to the radio access network device at the selected uplink time-frequency resource [see fig. 5, pg. 4, ¶60 lines 5-17, the UE generates a random access preamble (message 1, box 1) containing the chosen signature and transmits it to the eNB over the selected time slot at the selected frequency].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “teach “an uplink contention data channel”; “selecting the uplink time-frequency resource on the uplink contention data channel”; and “sending the uplink physical-layer-protocol-data-unit to the radio access network device at the selected uplink time-frequency resource” as taught by Lee in the combined system of Abraham and Ashraf for providing an efficient discovery procedure [see Lee pg. 1, ¶13, lines 1-4].

Regarding Claim 25,
	The combined system of Abraham and Ashraf discloses the non-transitory computer readable medium according to claim 18 [see fig. 3, pg. 6, ¶56 lines 1-12, the memory “306”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, a memory “306”].
	Abraham further discloses wherein when the computer-executable instructions executed by at least one processor [see fig. 3, pg. 6, ¶56 lines 1-12, the instructions in the memory “306” when executed by the processor “304”; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, the instructions in the memory “306” when executed by the processor “304”], carry out a method [see fig. 3, pg. 6, ¶56 lines 1-12, permit the wireless device “302” to implement methods; also see provisional ‘538, fig. 3, pg. 17, ¶53 lines 1-8, permit the wireless device “302” to implement methods] comprising: 
	sending the physical-layer-protocol-data-unit [see fig. 7: Step “725”, pg. 9, ¶82 lines 1-6, transmit the A-MPDU generated on a wireless network; also see provisional ‘538, fig. 7: Step “725”, pg. 24, ¶79 lines 1-6, transmit the A-MPDU generated on a wireless network] to the radio access network device [see fig. 2, pg. 5, ¶48 lines 1-8, to the access point (AP) “110”; also see provisional ‘538, fig. 2, pgs. 14-15, ¶45 lines 1-6, to an access point (AP) “110”] on the obtained available uplink time-frequency resource [see fig(s). 4 & 7: Step “725”, pg. 9, ¶83 lines 1-7, corresponding to block acknowledgments (BAs) “470”; also see provisional ‘538, fig. 7: Step “725”, pg. 24, ¶79 lines 1-6, corresponding to block acknowledgments (BAs) “470”].
	Neither Abraham nor Ashraf explicitly teach “selecting, the uplink time-frequency resource according to a service type of the data packet, wherein service type correspond to the selected time-frequency resource; and sending the physical- layer-protocol-data-unit to the radio access network device at the selected uplink time-frequency resource”.
	However, Lee teaches selecting [see pg. 4, ¶60 lines 5-9, DSP/Microprocessor “510” of the (UE)/(MS) “10” choses/selects], the uplink time-frequency resource according to a service type of the data packet [see pg. 4, ¶60 lines 5-9, the preamble signature from a set of signatures known by the eNB], wherein service type correspond to the selected uplink time-frequency resource [see pg. 4, ¶60 lines 10-17, during a random access procedure, several UEs share the same RACH channel (i.e., PRACH) and they are distinguished by preamble signatures]; and 
	sending the physical- layer-protocol-data-unit to the radio access network device at the selected uplink time-frequency resource [see Fig(s). 5 and 19: Step 1, pg. 4, ¶60 lines 5-9, the DSP/Microprocessor “510” of the (UE)/(MS) “10” is constructed to transmit via the RF module transmitter/receiver “535” the generated preamble/physical-layer-protocol-data-unit to the Evolved Node-B (eNB)]. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “selecting, the uplink time-frequency resource according to a service type of the data packet, wherein service type correspond to the selected uplink time-frequency resource; and sending the physical- layer-protocol-data-unit to the radio access network device at the selected uplink time-frequency resource” as taught by Lee in the combined system of Abraham and Ashraf for providing an efficient discovery procedure [see Lee pg. 1, ¶13, lines 1-4].

 Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469